IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30195
                         Summary Calendar


BENJAMIN T. MEYERS,

                                         Plaintiff-Appellant,

versus

SHERIFF’S DEPARTMENT IBERIA PARISH;
GOVERNMENT OF IBERIA PARISH; ERROL
ANTOINE “ROMO” ROMERO, Individually
and as Sheriff of Iberia Parish;
RON SONNIER, Deputy Sheriff, Iberia
Parish Sheriff Department; AGENT #109,
Deputy Sheriff, Iberia Parish Sheriff
Department; A B C INSURANCE COMPANY,
Insurer of Iberia Parish Sheriff’s
Department; X Y Z INSURANCE COMPANY,
Insurer of Iberia Parish Government,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 96-CV-1568
                        - - - - - - - - - -
                         September 24, 1997
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.
PER CURIAM:*
     Benjamin T. Meyers appeals the dismissal of his malicious-

prosecution claim in his 42 U.S.C. § 1983 action, arguing that he

pleaded a cause of action for malicious prosecution and that the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-30195
                                 -2-

claim was timely inasmuch as it was filed within one year of the

charges being dismissed.

     The district court did not err in finding that Meyers failed

to plead a malicious-prosecution claim.    Meyers failed to allege

that criminal proceedings were terminated in his favor or that

there was a lack of probable cause.    Nor did he allege facts that

indicated the presence of malice.     Miller v. East Baton Rouge

Parish Sheriff’s Dep’t, 511 So. 2d 446, 452 (La. 1987).    Although

Meyers was proceeding pro se at the time that he filed his

complaint, a pro se litigant is not exempt "from compliance with

relevant rules of procedural and substantive law."     Birl v.

Estelle, 660 F.2d 592, 593 (5th Cir. 1981).

     Meyers also argues that the granting of the motion for

summary judgment was premature inasmuch as no discovery had been

conducted.   Meyers did not seek a continuance of the motion for

summary judgment on the basis that additional discovery was

needed and made no effort to conduct discovery in the six months

between the time he filed his complaint and the time the motion

for summary judgment was filed.   Moreover, he does not indicate

what information he needed to obtain through discovery.    Meyers

has failed to show that additional discovery was necessary to

establish any issue of material fact which would have precluded

summary judgment.   See NGS American, Inc. v. Barnes, 998 F.2d

296, 300 (5th Cir. 1993).

     AFFIRMED.